DETAILED ACTION
	For this Office action, Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14, upon which Claims 15 and 16 are dependent, recites the pressurized water inlet valve—wherein the pressurized water inlet valve lacks established antecedent basis.  The pressurized water inlet valve is established in Claim 11, yet Claim 14 (and its dependents) are dependent on Claim 10.  Applicant is urged to address this issue in the response to this Office action.  For purposes of this examination, the examiner will assume Claim 14 is dependent on Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robb et al. (herein referred to as “Robb” US Pat Pub. 2015/0191365 with PCT Date of 12/05/14; found in IDS filed 07/22/2021).
Regarding instant Claim 1, Robb discloses a method of filtering grey water (Abstract; method of using greywater recovery system that includes filtration of said grey water) comprising steps of, filtering influent water from a shower or bath through a filter element (Figure 4a; Paragraph [0005]; Paragraph [0015]; Paragraph [0057]; Paragraph [0062]; Paragraph [0064]; greywater source may be shower or bath; filtration occurs via filter 68); monitoring one or more sensors to detect the presence of a certain volume of water upstream of the filter element (Figure 4a; Paragraph [0058]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; pressure transducer in tank 26 monitors volume of incoming grey water from upstream of filter 68 by determining amount of water that flows through filter 68 that enters tank 26); cleaning the filter after the certain volume is sensed (Figure 4a; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; filter 68 is washed via spray nozzle 90 after filling operation is completed).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Robb further discloses comprising a wait period between when the certain volume of water is detected and when the filter is cleaned (Figure 4a; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; timers used throughout the system, including timer between ceasing of filling of tank and initiation of filter clean cycle via solenoid 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robb et al. (herein referred to as “Robb” US Pat Pub. 2015/0191365 with PCT Date of 12/05/14).
Regarding instant Claim 10, Robb discloses a grey water recycling system (Abstract; reuse/recovery system for greywater) comprising, a filter element (Abstract; Figure 4a; Paragraph [0064]; filter 68); a downstream collection tank (Figure 2; Figure 5; Paragraph [0058]; Paragraph [0068]; tank 26 downstream of filter 68); an upstream conduit system (Figure 4a; Figure 4b; Paragraph [0064]; Paragraph [0069]; graywater inlet connection 245, section of pipe 62, spillway 64, nozzle 90); wherein the upstream conduit system comprises an influent by-pass (Figure 4a; Paragraph [0066]; fresh water fill line 76 is upstream of the filter and flows water directly into tank 26).  
While Robb is silent on the providing a hold-up volume of 10 liters or more above the top of the filter element, the reference discloses that the line 76 is connected to fresh water, which would be in supply of a variable amount of water based on a user’s requirements (Paragraph [0066]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a hold-up volume of 10 liters or more above the top of the filter element via the influent by-pass (water fill line 76 is above the filter) because the influent by-pass is connected to a fresh water supply that would provide more than 10 liters of water (Paragraph [0066]).

Claims 3, 6, 8, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robb et al. (herein referred to as “Robb” US Pat Pub. 2015/0191365 with PCT Date of 12/05/14) in view of White, US Pat Pub. 2012/0067826; found in IDS filed 07/22/2021.
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Robb discloses flowing water in a reverse direction with respect to the filter (Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; flapper valve 74, overflow trough 72, and drain 70 flow in reverse direction from tank 26 in case of overfilling of said tank 26, reverse of flow direction through filter 68 and into tank 26; nozzle 90 also flows water in reverse/from tank 26 and through filter 68).
	However, Robb is silent on the cleaning the filter step comprising flowing water through the filter in a reverse direction.
	White discloses a filtration system in the same field of endeavor as Robb, as it solves the mutual problem of cleaning filters in filtration systems, including screens (Abstract).  White further discloses a backwash process that reverses the flow of water through the filter to enhance the cleaning of the filter screen by dislodging suspended matter from the screening material (Abstract; Paragraph [0027]; Paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Robb’s cleaning of the filter by reversing flow of water through the filter as taught by White because White discloses such reversal of flow enhances the cleaning of the filter by dislodging suspended matter from the filtration material (White, Abstract; Paragraph [0027]; Paragraph [0039]).
Regarding instant Claim 6, Claim 3, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose comprising contacting a flapper valve with the flowing water (Robb, Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; White, Abstract; Paragraph [0027]; Paragraph [0039]; Robb discloses a flapper valve 74 that contacts reversed flow of water leaving tank 26, wherein reversed flow of water is used in backflushing mechanism disclosed by White).
Regarding instant Claim 8, Claim 6, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the flowing water opens a waste drain valve (Robb, Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; flapper valve 74 opens drain 70).
Regarding instant Claim 9, Claim 6, upon which Claim 9 is dependent, has been rejected above.  The combined references disclose wherein the flowing water opens a waste drain valve (Robb, Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; flapper valve 74 opens drain 70).
	However, the combination is silent on an effluent outlet valve closing while the waste drain valve is open.  
	White, the secondary reference in the combination above, discloses the closing of an effluent outlet valve while a waste drain is open to ensure no effluent flows through the filter during filter cleaning (White, Figure 1; Figure 5; Paragraph [0051]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flowing water of Robb to close an effluent outlet valve along with the opening of the waste drain valve as taught by White because White discloses such a configuration ensures no effluent flows through the filter during filter cleaning (White, Figure 1; Figure 5; Paragraph [0051]).
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  Robb further discloses comprising a sensor associated with the upstream conduit system (Figure 4a; Paragraph [0058]; Paragraph [0062]; Paragraph [0063];  Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; pressure transducer in tank 26 monitors volume of incoming grey water from upstream of filter 68 and controls spray of nozzle 90 via controller, solenoid 50, and timer); a pressurized water inlet valve (Paragraph [0062]; solenoid 50 is in communication with wash line 44); a controller (Paragraph [0062]; controller that controls solenoid 50), wherein the controller is configured to receive a signal from the sensor and opening the pressurized water inlet valve, thereby cleaning the filter (Paragraph [0062]; controller opens solenoid 50 to open filter wash line 44 and clean the filter).
	However, Robb is silent on the controller being configured to receive a signal indicating the condition of the filter element and backwashing the filter.
	White discloses a filtration system in the same field of endeavor as Robb, as it solves the mutual problem of cleaning filters in filtration systems, including screens (Abstract).  White further discloses a backwashing process with a sensor that indicates a condition of a filter element, wherein a controller then opens a valve for backwashing of the filter (Figure 5; Paragraph [0039]; Paragraph [0046]; flush valve 18 for filter 68; sensor detects differential pressure/pressure drop across the filter which is indicative of buildup of water upstream of said screen).  White also discloses the backwash process that reverses the flow of water through the filter to enhance the cleaning of the filter screen by dislodging suspended matter from the screening material (Abstract; Paragraph [0027]; Paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Robb’s controller and pressurized water inlet valve by providing a signal indicating the condition of the filter element and reversing the orientation of the flow of water through the filter to be a backwash process as taught by White because White discloses such backwashing flow enhances the cleaning of the filter by dislodging suspended matter from the filtration material upon the detection of buildup of water on the screen (White, Abstract; Paragraph [0027]; Paragraph [0039]).
Regarding instant Claim 12, Claim 11, upon which Claim 20 is dependent, has been rejected above.  The combined references further disclose wherein the condition is a buildup of water upstream of or by-passing the screen (White, Paragraph [0027]; Paragraph [0039]; sensor condition is differential pressure, which would indicate buildup of water upstream of the screen due to blockage).
Regarding instant Claim 13, Claim 11, upon which Claim 13 is dependent, has been rejected above.  Robb further discloses wherein the sensor is a pressure or proximity sensor (Figure 4a; Paragraph [0058]; Paragraph [0062]; Paragraph [0063];  Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; pressure transducer in tank 26 is a water proximity sensor by detecting when tank 26 is being filled).
	Regarding instant Claim 14, Claim 11, upon which Claim 14 is assumed to be dependent (see rejection under 35 U.S.C. 112(b) detailed above), has been rejected above.  The combined references further disclose wherein pressurized water, when flowing through the pressurized water inlet valve, impinges against a first flapper valve (Robb, Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; White, Abstract; Paragraph [0027]; Paragraph [0039]; Robb discloses a flapper valve 74 that contacts reversed flow of water leaving tank 26, wherein reversed flow of water is used in backflushing mechanism disclosed by White).
	Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the first flapper valve is mechanically linked to one or more other flapper valves (Robb, Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; White, Abstract; Paragraph [0027]; Paragraph [0039]; further flapper valves downstream of flapper valve 74 in processing).  
Regarding instant Claim 16, Claim 14, upon which Claim 16 is dependent, has been rejected above.  The combined references disclose wherein the flowing water opens a waste drain valve (Robb, Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; flapper valve 74 opens drain 70).
	However, the combination is silent on an effluent outlet valve closing while the waste drain valve is open.  
	White, the secondary reference in the combination above, discloses the closing of an effluent outlet valve while a waste drain is open to ensure no effluent flows through the filter during filter cleaning (White, Figure 1; Figure 5; Paragraph [0051]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flowing water of Robb to close an effluent outlet valve along with the opening of the waste drain valve as taught by White because White discloses such a configuration ensures no effluent flows through the filter during filter cleaning (White, Figure 1; Figure 5; Paragraph [0051]).

Claims 4, 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robb et al. (herein referred to as “Robb” US Pat Pub. 2015/0191365 with PCT Date of 12/05/14) in view of White, US Pat Pub. 2012/0067826, as applied to claims 3, 6 and 11 respectively above, and further in view of Jeong et al. (herein referred to as “Jeong”, US Pat Pub. 2003/0111412; found in IDS filed 07/22/2021).
Regarding instant Claims 4 and 5, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references disclose flow of water through the filter in a reverse direction (White, Abstract; Paragraph [0027]; Paragraph [0039]). 
	However, the combined references are silent on air, in particular air mixed with water, flowing through the filter in the reverse direction.
	Jeong discloses a batch style wastewater treatment apparatus using biological filtering process in the same field of endeavor as the combined references, as it solves the mutual problem of filtering wastewater with a filter and cleaning said filter (Abstract; Paragraph [0030]).  Jeong further discloses that during such filter cleaning, water mixed with air is used in order to dilate the filter and enhance the cleaning process (Paragraph [0030]; Paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow of water through the filter in a reverse direction to further comprise air mixed with water in the reverse direction as taught by Jeong because Jeong discloses air mixed with water enhances the filter cleaning by dilating the filter during said cleaning (Jeong, Paragraph [0030]; Paragraph [0032]).
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  The combined references further comprise contacting a flapper valve with the flowing water (Robb, Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; White, Abstract; Paragraph [0027]; Paragraph [0039]; Robb discloses a flapper valve 74 that contacts reversed flow of water leaving tank 26, wherein reversed flow of water is used in backflushing mechanism disclosed by White).
	However, the combined references are silent on contacting the flapper valve with air.
Jeong discloses a batch style wastewater treatment apparatus using biological filtering process in the same field of endeavor as the combined references, as it solves the mutual problem of filtering wastewater with a filter and cleaning said filter (Abstract; Paragraph [0030]).  Jeong further discloses that during such filter cleaning, water mixed with air is used in order to dilate the filter and enhance the cleaning process (Paragraph [0030]; Paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow of water through the filter in a reverse direction, which is in contact with a flapper valve in the embodiment relating to Claim 6, to further comprise air mixed with water in the reverse direction as taught by Jeong because Jeong discloses air mixed with water enhances the filter cleaning by dilating the filter during said cleaning (Jeong, Paragraph [0030]; Paragraph [0032]).
Regarding instant Claim 17, Claim 11, upon which Claim 17 is dependent, has been rejected above.  The combined references further comprise contacting a flapper valve with the flowing water (Robb, Figure 4a; Figure 5; Paragraph [0058]; Paragraph [0062]; Paragraph [0063]; Paragraph [0065]; Paragraph [0068]; Paragraph [0069]; Paragraph [0080]; White, Abstract; Paragraph [0027]; Paragraph [0039]; Robb discloses a flapper valve 74 that contacts reversed flow of water leaving tank 26, wherein reversed flow of water is used in backflushing mechanism disclosed by White).
	However, the combined references are silent on the controller being configured to inject air downstream of the filter element in response to the signal.
Jeong discloses a batch style wastewater treatment apparatus using biological filtering process in the same field of endeavor as the combined references, as it solves the mutual problem of filtering wastewater with a filter and cleaning said filter (Abstract; Paragraph [0030]).  Jeong further discloses that during such filter cleaning, water mixed with air is used in order to dilate the filter and enhance the cleaning process (Paragraph [0030]; Paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of  in the embodiment relating to Claim 11, to further inject air downstream of the filter element in response to the signal as taught by Jeong because Jeong discloses air mixed with water enhances the filter cleaning by dilating the filter during said cleaning (Jeong, Paragraph [0030]; Paragraph [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson et al. (herein referred to as “Thompson”, US 10934691), related patent to the instant application considered pertinent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/03/2022